                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:17-CV-601-FDW-DCK

 WHIRLPOOL PROPERTIES, INC.,                       )
 WHIRLPOOL CORPORATION, and                        )
 MAYTAG PROPERTIES, LLC,                           )
                                                   )
                         Plaintiffs,               )
                                                   )
    v.                                             )       ORDER
                                                   )
 FILTERS FAST, LLC,                                )
                                                   )
                         Defendant.                )
                                                   )

         THIS MATTER IS BEFORE THE COURT on “Plaintiffs, Whirlpool Properties, Inc.,

Whirlpool Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal”

(Document No. 91) filed December 12, 2018. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, and noting consent of Defendant’s counsel, the

undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

See Local Rule 6.1 and (Document No. 87). It appears that the requirements of Local Rule

6.1(c)(1) through (4) have been adequately met.

         As reflected in the Rule, the Court is required to consider the factors contained in Local

Civil Rule 6.1(c). The first factor is found in Local Civil Rule 6.1(c)(1), which requires that the

parties adequately describe the materials sought to be sealed.           The Rule requires “[a]

non-confidential description of the material sought to be sealed.” Local Rule. 6.1(c)(1). The Rule
is intended to give third-parties, including the press, fair notice of the nature of the materials sought

to be sealed. The description contained in the motion is sufficient.

          The Court next considers Local Rule 6.1(c)(2), which requires “[a] statement as to why

sealing is necessary and why there are no alternatives to filing under seal.” Local Rule 6.1(c)(2).

Such statement has been provided and is adequate as it appears that the information that Defendant

seeks to seal contains confidential and proprietary business information that is competitively

sensitive.

          As to Local Rule 6.1(c)(3), there are no provisions for sealing matters beyond the life of

the case, inasmuch as case materials must be placed in the National Archives. If the parties believe

at the conclusion of the case that such materials remain sensitive, they should move the Clerk of

Court to strike any such sensitive pleadings from the official Court record.

          Finally, the Court has considered Local Rule 6.1(c)(4), which requires the parties to

provide citations of law supporting the relief they seek. Plaintiffs have not cited any statutes or

caselaw; however, they contend that sealing here is consistent with the requirements of the

“Protective Order” (Document No. 53).

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run on this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).




                                                   2
                                       CONCLUSION

       IT IS, THEREFORE, ORDERED that “Plaintiffs, Whirlpool Properties, Inc., Whirlpool

Corporation, And Maytag Properties, LLC’s, Motion To File Documents Under Seal” (Document

No. 91) is GRANTED.

       IT IS FURTHER ORDERED that “Whirlpool Plaintiffs’ Memorandum In Opposition

To Defendant Filters Fast’s Motion For Summary Judgment” (Document No. 90) shall be filed

under seal. These documents shall remain under seal unless otherwise ordered by this Court.

       SO ORDERED.

                                        Signed: December 13, 2018




                                               3
